UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4008


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH DUNCAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-cr-01208-PMD-4)


Submitted:    November 12, 2008            Decided:   November 26, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant. Alston Calhoun Badger, Jr., Assistant
United   States Attorney,   Charleston,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth     Lee      Duncan        appeals       his     conviction          and

sentence.      Duncan pled guilty to one count of conspiracy to

manufacture, possess with intent to distribute, and distribution

of a mixture or substance containing fifty grams or more of

methamphetamine.        Duncan’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but raising several issues

regarding     Duncan’s       sentence.          Duncan     has      filed      a    pro     se

supplemental       brief.      The    Government        has    declined     to      file     a

brief.   Finding no meritorious issues, we affirm.

            Counsel asserts on Duncan’s behalf that the district

court erred in finding Duncan culpable for over 500 grams of

methamphetamine,        in    applying      a     two     level       enhancement          for

possession    of    a   weapon,      and   in    declining       to    grant       Duncan   a

reduction for acceptance of responsibility.                       We have thoroughly

reviewed the record and find no error in Duncan’s sentence.                                See

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert.

denied, 547 U.S. 1156 (2006).               In addition, we have considered

the issues raised by Duncan in his pro se supplemental brief and

find the arguments to be without merit.

             In accordance with Anders, we have reviewed the entire

record in this case and found no meritorious issues for appeal.

We   therefore     affirm     Duncan’s     conviction         and     sentence.           This

                                           2
court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.      If    the   client    requests       that   a     petition    be

filed,    but   counsel     believes     that   such    a    petition      would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on the client.                    Finally, we dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials     before      the    court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         3